Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 3/28/2022.
Claims 1-5 and 9-20 are pending for this examination.
Claim 1 was amended.
Claims 6-8 were cancelled.

Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches storage device system implementing zoning on the storage and implementing a priority scheme for commands / zones / queues in the storage device, however, the prior art does not fairly teach or suggest, individually or in combination, a storage device zone priority assignment method wherein the plurality of zones are monitored over a period of time with a start time and end time for a time window within the monitored period of time being established, determining the storage device usage commands per zone within this set time window and generating a ratio corresponding with the issued storage device usage commands per zone within the time window, then determining the number of available high priority communication channels and assigning available high priority communication channels to zones with the highest generated ratio as claimed, wherein the ratio can also be a ranking of zones and corresponding host based on the received storage device usage commands per host as claimed.  Examiner finds this specific method for assigning high priority channels to storage zones of the storage device to be very specific and different from how other prior art systems handle assigning priority to storage channels.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muchherla et al. (US 11,042,306) teaches a memory management system wherein memory system including a plurality of memory devices connects to a host and communicates with the host, wherein the memory management system implements SLC, XLC, and mixed mode blocks for the memory.
Yu et al. (US 9,389,952) teaches a SSD system with a task priority assignor that can periodically adjust priorities to improve performance of the SSD where PCIe, SATA, USB, NVMe protocols are used to communicate with the host.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183